Title: From Thomas Jefferson to John Allen, 25 October 1802
From: Jefferson, Thomas
To: Allen, John


          
            Sir
            Washington Oct. 25. 1802.
          
          The duties of my office calling for all my time, I do not find myself at liberty to indulge in pursuits of the nature of that which is the subject of your letter of September 28. I observe that physicians are as far from being agreed as to what is the yellow fever, as what is it’s cure. if the disease which you have so successfully treated be that which all of them would call the yellow fever, and your remedy so certain, I shoud imagine some of the great cities in which it has prevailed & is still prevailing, would be the best scene for exhibiting proofs of your discovery. it’s reality, once established, the advantages derived from it’s practice would in all probability produce satisfactory recompence. but whether in this or in what other way you can best reap the fruits of your discovery, I am not qualified to judge. I do not think an application to Congress could be useful, because they have already as far as their constitutional powers go, done what they thought best for securing to inventors the benefits of their inventions. Accept my best wishes & respects.
          
            Th: Jefferson
          
        